 1   JOHN L. BURRIS, ESQ., SBN 69888
     BEN NISENBAUM, ESQ., SBN 222173
 2   JAMES COOK, ESQ., SBN 300212
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 4   7677 Oakport Street, Suite 1120 Oakland, CA 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
 6   Email: John.Burris@johnburrislaw.com
     Email: Ben.Nisenbaum@johnburrislaw.com
 7   Email: James.Cook@johnburrislaw.com
 8
     Attorneys for Plaintiffs
 9
10
                                      UNITED STATES DISTRICT COURT
11
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13
     SHAWNA BROWN, individually and as                       Case No. 2-13-CV-01007-KJM-KJN
14   successor-in-interest for Decedent LUTHER
     BROWN; S.S.J., a minor, by and through her              PETITION APPOINTING GUARDIAN AD
15                                                           LITEM AND APPROVING MINOR’S
     guardian ad litem, SHAWNA BROWN; D.P., a                COMPROMISE FOR MINOR PLAINTIFF
16   minor, by and through her guardian ad litem,            S.S.J. AND ORDER
     RITA ALMENDAREZ; S.S.J., a minor, by and
17   through her guardian ad litem, RITA                     No hearing date set
     ALMENDAREZ; D.P., a minor, by and through               Hon. Kendall J. Newman
18   his guardian ad litem, RITA ALMENDAREZ;                 United States Magistrate Judge
19   S.S.J., a minor, by and through her guardian ad
     litem, GAYLE JOHNSON; and QUEEN E.
20   BROWN, individually.
21                              Plaintiffs,
22          v.

23   CITY OF STOCKTON, a municipal corporation;
     WESLEY GRINDER, individually; RYAN
24
     TAIRIOL individually; LOREEN GAMBOA,
25   individually; ‘FNU’ SCOTT, individually; and
     DOES 1-50, inclusive, individually,
26
27            Defendants.
28


     Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise          1
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1   Petitioner GAYLE JOHNSON respectfully represents:
 2             1.     Petitioner GAYLE JOHNSON is the natural mother of Minor Plaintiff S.S.J. Minor
 3   Plaintiff S.S.J. was born in 2010 and is presently nine years old.
 4             2.     Minor Plaintiff S.S.J. has a Fourteenth Amendment substantive due process cause of
 5   action for interference with familial relationship is a co-successor-in-interest on the Fourth
 6   Amendment claim. Due to the CITY’s bankruptcy, there are not state law claims. All Plaintiffs have
 7   the same Fourteenth Amendment claim, while Plaintiffs SHAWNA BROWN (Decedent’s wife) and
 8   all Minor Plaintiffs have claims under the Fourth Amendment as co-successors-in-interest to
 9   Decedent.
10             3.     Plaintiffs’ causes of action arise out an incident that occurred on April 6, 2012, in
11   which Decedent LUTHER BROWN died after being shot numerous times by Defendants GRINDER
12   and TAIRIOL.
13             4.     No previous petition for appointment of Guardian Ad Litem has been filed in this
14   matter.
15             5.     Petitioner is willing to serve as the minor’s Guardian Ad Litem. Petitioner is fully
16   competent to understand and protect the rights of the minor and has no interest adverse to that of the
17   minor.
18             6.     Petitioner requests that she be appointed Guardian Ad Litem for her daughter, as
19   denoted above, to prosecute the above-described causes of action on behalf of her daughter, as
20   denoted above, and for such other relief as the Court may deem just and proper.
21             7.     The parties in this case have reached settlement in this matter. The total settlement of
22   the case is in the amount of $550,000.00, including all costs and attorneys’ fees. The parties have
23   agreed on apportionment of the settlement. Of the total gross settlement amount, Minor Plaintiff
24   S.S.J.’s gross settlement shall be $71,500.00 (13% of the total settlement).
25                    a.      Attorney fees for Minor Plaintiff S.S.J. shall be at 25% of her total gross
26             recovery, in the amount of $17,875.00, pursuant to the contingency fee agreement in this case.
27
28


     Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                            2
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1                    b.         Proportionate with Minor Plaintiff S.S.J.’s share of the $550,000.00 recovery,
 2          Minor Plaintiff shall bear 13% of the total $13,280.17 in litigation costs incurred by her
 3          counsel in this action: $1,726.42.
 4                    c.         Minor Plaintiff S.S.J.’s net settlement is in the amount of $51,898.58.
 5                    d.         Of Minor Plaintiff S.S.J.’s net settlement, $10,000.00 shall be place in an
 6          FDIC insured court-blocked account, with distributions made by Court order, and as follows:
 7          on each of Minor Plaintiff S.S.J.’s birthdays until she reaches age 17 (in 2027), Minor
 8          Plaintiff shall receive disbursement from the court-blocked account in the amount of $500.
 9          All funds remaining in this FDIC insured court-blocked account, if any, shall be made
10          available to Minor Plaintiff on her 18th birthday (in 2028).
11                    e.         The remainder of Minor Plaintiff S.S.J.’s net settlement shall be placed in the
12          structured settlement lump sum plan set forth in attached exhibit A, with two guaranteed lump
13          sum payments as follows: $25,000.00 paid on her birthday in 2035 and $46,108.00 payable
14          on her birthday in 2040.
15          9.        This petition was prepared by the Law Offices of John L. Burris, the lead counsel
16   representing plaintiff in this action. Benjamin Nisenbaum, Esq. and James Cook, Esq. of the Law
17   Offices of John L. Burris also represents plaintiff and is in agreement with the terms of this Petition.
18   John L. Burris, Esq., Benjamin Nisenbaum, Esq., James Cook, Esq. hereby represent to the Court that
19   they became involved in this case at the request of plaintiffs, and have not received, and do not
20   expect to receive any compensation for their services in connection with this action from any person
21   other than the parties whom they represent in this action.
22          10.            Petitioner and her counsel have made a careful and diligent inquiry and investigation
23   to ascertain the facts relating to the subject incidents, the responsibility therefore, and the nature and
24   extent of injury to the Minor Plaintiff, and fully understand that if the compromise herein proposed is
25   approved by the Court and is consummated, said Minor Plaintiff will be forever barred and prevented
26   from seeking any further recovery of compensation as against all Defendants in this action, even if
27   said minor’s losses and injuries might in the future prove to be more serious than they are now
28   thought to be.


     Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                              3
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1      11.          Petitioner recommends this compromise settlement to the Court as being fair,
 2   reasonable, and in the best interests of said Minor Plaintiff.
 3
 4                   I declare under penalty of perjury that the foregoing is true and correct.
 5
 6   Dated: July 16, 2019                                    /s/ Benjamin Nisenbaum
                                                             Ben Nisenbaum
 7
                                                             Attorney for Plaintiffs
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise               4
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1                                                     ORDER
 2           Plaintiffs’ Petition to appoint GAYLE JOHNSON as the guardian ad litem of her daughter,
 3   Minor S.S.J., in the instant matter is hereby granted.
 4
             The Court hereby approves the minor’s compromise according to the terms set forth in the
 5
     instant petition to approve the minor’s compromise.
 6
 7           IT IS SO ORDERED.

 8
 9
     Dated: July 26, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                   5
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
